DETAILED ACTION
	Claims 1-3, 5, 9-13 and 17-18 are present.  Claim 18 remains withdrawn.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 5, 9-13 and 17 (all non-withdrawn claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2016/128731 A1) further in view of Pomerantz et al. (U.S. 2018/0312820 A1, filed 10/28/2016) (previously cited) and Arlow et al. (U.S. 2019/0112627 A1) (claiming priority to U.S. Ser. No. 62/354,635 filed 06/24/2016) as evidenced by Hayes et al. (Influence of N-acylation on the stability of double-stranded polydeoxynucleotides, J. Am. Chem. Soc. 93 (1971): 4898-4901).
Chen et al., abstract, teach, methods for the “use of specific terminal deoxynucleotidyl transferase (TdT) enzymes in a method of nucleic acid synthesis.”
	Chen et al., in the claims teach the following:
	1. Use of a terminal deoxynucleotidyl transferase (TdT) enzyme comprising an amino acid sequence selected from either: (a) any one of SEQ ID NOS: 1 to 5 and 8 or a functional equivalent or fragment thereof having at least 20% sequence homology to said amino acid sequence; or (b) a modified derivative of SEQ ID NO: 6; in a method of nucleic acid synthesis.
4. A method of nucleic acid synthesis, which comprises the steps of:
(a) providing an initiator sequence [i.e. a nucleic acid];
(b) adding a 3'-blocked nucleotide triphosphate to said initiator sequence in the presence of a terminal deoxynucleotidyl transferase (TdT) as defined in any one of claims 1 to 3 [i.e. exposing the nucleic acid to a nucleotide analog and a DNA polymerase (TdT) to a nucleotide analog comprising a removable blocking moiety at its 3’-O, see para. (d) below indicating that blocking group is cleavable];
(c) removal of all reagents from the initiator sequence;
(d) cleaving the blocking group from the 3'-blocked nucleotide triphosphate in the presence of a cleaving agent;
(e) removal of the cleaving agent.
5. The method as defined in claim 4, wherein greater than 1 nucleotide is added by repeating steps (b) to (e).
6. The method as defined in claim 4 or claim 5, wherein the 3'-blocked nucleotide triphosphate is blocked by either a 3'-O-azidomethyl, 3'-aminoxy or 3'-O-allyl group.
tris(2-carboxyethyl)phosphine (TCEP), a palladium complex or sodium nitrite.
19. The method as defined in any one of claims 4 to 18, wherein the initiator sequence is immobilised on a solid support.
The disclosure of Chen et al. relates to “a method of template independent nucleic acid synthesis” such that the method of claim 4 of Chen et al. is performed in the absence of a nucleic acid template. Chen et al., page 1, ln. 8.  Claim 4 of Chen et al. and claims depending therefrom are interpreted as teaching a method of oligonucleotide synthesis by exposing a nucleic acid initiator sequence attached/immobilized to a solid support to a 3’-O-azidomethyl or 3'-aminoxy 3’-blocked nucleotide analog (i.e. having a removable moiety at its 3’-O) and a DNA polymerase being TdT wherein the DNA polymerase catalyzes addition of the nucleotide analog to said nucleic acid initiator sequence.  Further, upon removal/cleavage of the 3’-O blocking moiety/group, an additional 3’-blocked nucleotide analog (i.e. having a removable blocking moiety at its 3’-O) is added by action of the DNA polymerase as taught in claim 5 of Chen et al. such that the DNA polymerase is prevented from catalyzing addition of a subsequent nucleotide analog until said blocking moiety is removed.  That is, Chen et al., Fig. 1, indicates that the 3’ protecting group prevents further addition of nucleotide analogs until removed.
Chen et al. explain that “the terminal deoxynucleotidyl transferase (TdT) of the invention is added in the presence of an extension solution comprising one or more buffers (e.g., Tris or cacodylate) [i.e. exposing step is conducted in an aqueous medium], one or more salts (e.g., Na+, K+, Mg2+, Mn2+, Cu2+, Zn2+, Co2+, etc., all with appropriate counterions”).  Chen et al., page 17, lines 13-15.  
Chen et al. explain that “tris(2-carboxyethyl)phosphine (TCEP) can be used to cleave a 3'-O-azidomethyl group” when the 3'-blocked nucleotide triphosphate is blocked by 3'-O-azidomethyl.  Chen et al., page 15, lines 8-9.  
However, Chen et al. do not teach a DNA polymerase that is identical to recited SEQ ID NO: 4 (i.e. DNA polymerase theta).
Pomerantz et al., Abstract, disclose the following:
The invention provides compositions and methods for modifying the 3′-terminal ends of nucleic acids using DNA polymerase θ terminal transferase activity.
et al., para. [0005], teach:
Considering that template-independent transfer of canonical and modified deoxyribonucleotides and ribonucleotides to DNA and RNA is important for many applications in biotechnology and biomedical research, investigating the ability of Polθ to extend DNA and RNA substrates is potentially critical for identifying a new mechanism of template-independent terminal transferase activity. Currently, the only marketed enzyme for modifying the 3′ terminal ends of DNA is terminal deoxynucleotidyl transferase (TdT). However, TdT is limited in this activity in many ways.
Pomerantz et al., para. [0017], teach:
The present invention also provides a method de novo synthesis of nucleic acids. In one embodiment, the method comprises forming a mixture comprising an A family polymerase [the described Polθ is an A family polymerase], at least one nucleobase, and a reaction solution, wherein the reaction solution comprises at least one divalent metal; incubating the mixture; and isolating a nucleic acid.
Pomerantz et al., para. [0054], teach:
The present invention is based on the discovery that Polθ possesses robust template-independent terminal transferase activity on DNA and RNA. In some instances, Polθ possesses robust template-independent terminal transferase activity exclusively in the presence of manganese. In other instances, Polθ possesses robust template-independent terminal transferase activity exclusively in the presence of cobalt. Under these conditions, Polθ efficiently transfers deoxyribonucleotides to the 3′ terminal end of single-strand DNA (ssDNA), partial ssDNA (pssDNA), double-strand DNA (dsDNA), and single-strand RNA (RNA). Polθ also efficiently transfers ribonucleotides and modified nucleotide analogs containing various large functional groups, such as fluorophores, biotin, and digoxigenin, to DNA and RNA. Unexpectedly, Polθ is more effective in transferring ribonucleotides and modified nucleotides to ssDNA compared to commercially available terminal deoxynucleotidyl transferase (TdT).
The Polθ DNA polymerase described by Pomerantz et al. is SEQ ID NO: 1 of Pomerantz et al. which is identical to recited SEQ ID NO: 4.  Pomerantz et al. demonstrate that the activity normally requires the presence of Mn2+ in an aqueous medium.  See Pomerantz et al., paras. [0011], [0016] and [0205].
et al. do not teach a DNA polymerase that is identical to recited SEQ ID NO: 4 (i.e. DNA polymerase theta).  However, Pomerantz et al. directly teach that the described Polθ DNA polymerase has the same activity as “commercially available terminal deoxynucleotidyl transferase (TdT)” (which appears to be the same terminal transferase referenced in Chen et al.) and more so “Polθ is more effective in transferring ribonucleotides and modified nucleotides to ssDNA compared to commercially available terminal deoxynucleotidyl transferase (TdT).”
In view of the above, at the time of filing, the ordinarily skilled artisan would have been motivated to modify any of the embodiments of the methods of Chen et al. employing a terminal transferase (TdT) to instead use the Polθ comprising recited SEQ ID NO: 4 taught by Pomerantz et al.  The ordinarily skilled artisan at the time of filing would have been motivated to do this since Pomerantz et al. teach that “Polθ [having recited SEQ ID NO: 4] is more effective in transferring ribonucleotides and modified nucleotides to ssDNA compared to commercially available terminal deoxynucleotidyl transferase (TdT).”  Stated in other words, Pomerantz et al. directly state and teach the use of the taught polymerase theta having recited SEQ ID NO: 4 as a replacement for the use of terminal deoxynucleotidyl transferase (TdT) as taught in Chen et al.  
It is noted that Pomerantz et al. is silent regarding the ability of Polθ to utilize a nucleotide analog having a removable blocking moiety at its 3’-O.  Fig. 3 of Chen et al. describes that TdT orthologs from various sources have activity to utilize a nucleotide analog being dTTP-3’-azidomethyl or dCTP-3’-azidomethyl, although at less than stoichiometric turnover.  See Chen et al., page 3, lines 1-5.  Specifically, Chen et al. is directed towards the identification of TdT polymerase orthologs that perform better than Bos taurus (calf thymus) TdT; for example, “Bos taurus TdT only efficiently adds irreversibly blocked nucleotides, which is not useful for controlled, enzymatic single-stranded DNA synthesis. This example demonstrates that naturally occurring TdT orthologs other than Bos taurus TdT perform significantly better at adding 3'-reversibly blocked nucleotide triphosphates.  Better performance, which is judged by the N+1 addition rate (Figure 3), results in longer achievable lengths and greater control of nucleic acid sequence specificity.”  Chen et al., page 25, line 32 through page 26, line 2.  As such, in view of the direct teachings of Pomerantz et al. that “Polθ [having recited SEQ ID NO: 4] is more effective in transferring ribonucleotides and modified nucleotides to ssDNA compared to commercially et al. within embodiments of Chen et al. to evaluate the performance of Polθ in adding 3’-reversibly blocked nucleotide triphosphates.  
Regarding recitation of a nucleotide analog further having a base-pair-inhibiting exocyclic amine modification that is an acyl group, Arlow et al., abstract, relates to related to methods of synthesizing a nucleic acid molecule of a defined sequence.  Arlow et al. more specifically relates to “conjugate comprising a polymerase and a nucleoside triphosphate, wherein the polymerase and the nucleoside triphosphate are linked via a linker that comprises a cleavable linkage. An example of such a conjugate is shown in FIG. 3C and FIG. 4C. The polymerase moiety of a conjugate can elongate a nucleic acid using its linked nucleoside triphosphate (i.e., the polymerase can catalyze the attachment of a nucleotide to which it is joined onto a nucleic acid) and remains attached to the elongated nucleic acid via the linker until the linker is cleaved.” Arlow et al., para. [0052]; see also 62/354,635, page 7, ln. 15-25.  The polymerases taught include TdT that is template-independent. Arlow et al., para. [0071] and Fig. 1B; see also 62/354,635, page 11, ln. 21-22. “The principle of this description can be applied to other template-independent polymerases.” Arlow et al., para. [0079]; see also 62/354,635, page 12, ln. 25-27.  Arlow et al. further teaches the use of “3′ O-modified or base-modified reversible terminator deoxynucleoside triphosphates (RTdNTPs) that are well known and reviewed in a variety of publications.” Arlow et al., para. [0054]; see also 62/354,635, page 7, ln. 19-23.
Arlow et al., para. [0142], teach the following:
“In certain embodiments, modified nucleoside triphosphates with attached chemical moieties that prevent base pairing or the formation of undesirable secondary structure during synthesis may be used. Such modifications may include, but are not limited to, N3-methylation of cytosine, N1-methylation of adenine, O6-methylation of guanine, and acetylation of the exocyclic amine of guanine. Similar modifications were shown to significantly enhance the rate of dGTP homopolymer synthesis using TdT (Lefler and Bollum, Journal of Biological Chemistry 244.3 (1969): 594-601.). After completion of the synthesis, such base modifications may be simultaneously removed to restore base pairing for  N-acetylation of guanine may be removed by ammonia treatment as described above.” 62/354,635, page 18, line 26 through page 19, line 5.
“After completion of the synthesis, such base modifications may be simultaneously removed to restore base pairing for downstream applications. For example, N-acetylation of guanine may be removed by ammonia treatment as described above.” Arlow et al., para. [0142]; 62/354,635, page 18, ln. 33 through page 19, ln. 3.
Chen et al. and Pomerantz et al. do not teach the use of nucleotide analog having a base-pair-inhibiting exocylic amine modification comprising an acyl group that prevents the nucleotide analog from forming a base pair with another nucleotide.  However, Arlow et al. teach that in processes of synthesis of a polynucleotide using a template-independent polymerase it is known that undesirable secondary structures can for during synthesis, wherein such secondary structures are readily understood as formed by base-pairing of nucleotides within the synthesized polynucleotide.  Arlow et al. directly suggest that such problem can be mitigated by, inter alia, by modification of nucleotide analogs including acetylation of guanine. As such, at the time of filing, an ordinarily skilled artisan would have been motivated to synthesize a polynucleotide utilizing a nucleotide analog having a removable blocking moiety, as discussed above, further having N-acetylation of any exocyclic amine including acylation of the exocylic amine of any guanine nucleotide analog.  An ordinarily skilled artisan at the time of filing would have been motivated to do this in order “to prevent base pairing or the formation of undesirable secondary structure during synthesis” of a polynucleotide as taught by Arlow et al.
It is noted that guanine has only one exocyclic amine that is N2 of guanine and that an acetyl group is a species of acyl group.  An ordinarily skilled artisan at the time of filing would have readily understood that N-acetylation of guanine is a reference to forming an amide wherein guanine has only one amine group available for forming such an amide being the N2 exocyclic amine group of guanine.  For example, Hayes et al., abstract and Fig. 2, evidence that N-acylation or N-acetylation of guanine would have readily been understood by an ordinarily skilled artisan at the time of filing as forming an amide functional group at the exocyclic N2 of guanine. Since Arlow et al. directly teach that N-acetylation of guanine contributes to prevention of base paring and the formation of undesirable secondary structure, 
Regarding claims 11-13, Arlow et al., para. [0142], directly state that that the N-acetylation of guanine is removable with treatment by ammonia and that such N-acetylation should be removed as recited in claim 13 in order to restore base pairing for downstream application.  As discussed above, a removable blocking moiety at the 3’-O of a nucleotide analog is removable by exposure to TCEP as taught in Chen et al., claim 11.  As such, the base-pair-inhibiting exocyclic amine modification being N-acetylation of guanine is considered to be removable under a condition (exposure to ammonia) that apparently does not result in removal of the removable blocking moiety as recited in claim 11.
Regarding claim 10, Chen et al. claim 19, directly teach that the initiator sequence or initial nucleic acid sequence should be attached to a solid support; however, Chen et al. do not directly state that such a support is a bead or a well. Pomerantz et al., para. [0180], teach that enzymatic synthesis of polynucleotides can be done with “many technology platforms, including but not limited to microarray, bead, and flow cytometry.”  In view of this teaching of Pomerantz et al., the ordinarily skilled artisan would have been motivated to utilize a bead as a solid support as recited in claim 19 of Chen et al., since Pomerantz et al. teach that beads are appropriate for use with methods of enzymatic polynucleotide synthesis.

Response to arguments
Applicant argues: “As the claimed exocyclic amine modified nucleotide analogs (comprising a base-pair inhibiting acyl group) are completely absent from the cited references, one of ordinary skill in the art would have had no indication or suggestion to use them with polymerase theta in oligonucleotide synthesis as claimed. Accordingly, Applicant believes the rejections under section 103 are overcome.”
Applicant’s amendments are noted.  However, applicant’s amendments necessitate the new grounds of rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652